By the Court:

Harrington, Judge.
—The property levied on by this execution, so far as the present motion appears, consists of real fixtures placed upon the premises by the owner of the property, and by him attached to the freehold. They became by his act a part of the foundry, not for a temporary purpose, but as a fixed establishment; and, as such, were used by the defendants in copartnership, the owner of the premises being one of the partners. Having thus acquired the character of real property by such a union and connection with the realty as unquestionably made them, in his hands, a part of the freehold, subject to real estate liens, and not liable to be seized as chat*336tels, this character could not be changed otherwise than by actual severance; nor could they be transferred before severance except as a part of the realty, and by forms of conveyance suited to real property. The paroi sale, therefore, to Adams, Betts & Hodgson, evidenced by the written memorandum without date, even if made before the entry of Orrick & Campbell’s judgment, would not prevent the lien of that judgment, nor subject these fixtures -to seizure on plaintiff’s execution as the personal chattels of the defendants in preference to the judgment of Orrick & Campbell. We are, therefore, of opinion that the rule in this case should be made absolute; and we do not consider this as in any degree conflicting with adjudged cases in relation to trade fixtures set up by tenants, for their own use and convenience, to facilitate the carrying on their business.
Wales, for plaintiff.
Gray, for Orrick & Campbell.